Citation Nr: 0521696	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-13 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for residuals of a 
septoplasty.  

2.  Entitlement to service connection for a jaw disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a left hip 
disability.  





ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980 and from January 1991 to May 1991.  She served in the 
Persian Gulf from January to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The issues of service connection for residuals of a 
septoplasty and a jaw disability are REMANDED to the agency 
of original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1. A chronic low back disability was not manifest during 
service and a chronic left low back disability is not shown.

2. A chronic left hip disability was not manifest during 
service and a chronic left hip disability is not shown. 


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004). 

2. A left hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process. 

In September 2002 by letter, the agency of original 
jurisdiction notified the veteran of the VCAA.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury, 
disease, or event, causing an injury or disease, during 
service; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event, causing an injury or disease during 
service.  The veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  It was request that the veteran 
provide any evidence in her possession to support her claim..

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the error in the timing of 
the notice because the veteran had a meaningful opportunity 
to participate effectively in the processing of her claim as 
she had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

Factual Background 

The available service medical records for both periods of 
service contain no complaint, finding, or history of either 
low back pain or left hip pain.  

In her original application for VA disability compensation, 
dated in November 1997, the veteran claimed service 
connection for chronic back pain, beginning in 1991, while 
she was serving in the Persian Gulf, and service connection 
for a left hip pain, beginning in 1993. 

For the Persian Gulf Registry in January 1998, the veteran 
reported symptoms of low back and left hip pain.  The 
diagnoses were low back pain and left hip pain. 

VA records disclose that in 1998 the veteran was seen for 
complaints of low back and left hip pain.  In June 1998, X-
rays of the left hip were negative.  In December 1998, 
examination of the left hip was normal. 

On VA examination in March 1999, the veteran reported the 
onset of intermittent low back pain since serving in the 
Persian Gulf.  She indicated that she had not lost time from 
work because of pain and was able to do the activities of 
daily living, but the pain affected her recreational 
activities, such as walking.  On physical evaluation, range 
of motion of the lumbar spine was normal.  She had no pain 
during the examination.  The musculature of the back was 
normal.  There was no neurological deficit.  X-rays revealed 
normal alignment of the lumbar vertebral bodies.  The 
assessment was intermittent musculoskeletal strain subsequent 
to repetitive stress while serving in the Persian Gulf. 

On VA examination in March 1999, the veteran reported left 
hip stiffness with activity since serving in the Persian 
Gulf.  She also reported left hip clicking, when she walked.  
On physical evaluation, range of motion of the left hip was 
normal.  There was no left hip instability.  The assessment 
was left hip pain with onset after strenuous activity in the 
Persian Gulf with no limitation of current activities.

VA records disclose that in June 1999 the veteran complained 
of back pain.  The impression was stable low back discomfort. 

When the veteran was seen in a VA clinic in November 2000, 
her medical problems included chronic low back pain without 
radiculopathy or sciatic nerve pain for 15 years, which was 
asymptomatic, and arthralgia of the left hip for five years 
with a click with range of motion.  The pertinent findings 
were mild clicking of the left hip with full range of motion 
and full weight bearing without discomfort.  The assessments 
were chronic low back pain, currently asymptomatic, and left 
hip derangement without functional loss.  A similar 
assessment was made a year later in November 2001.  In 
January and March 2003, the assessments included chronic low 
back pain and left hip derangement. 

VA records disclose that in May 2001 X-rays revealed normal 
alignment of the lumbar vertebrae. 

Principles Relating to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  And service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

Analysis

The available service medical records do not document a low 
back or left hip injury or low back or left hip pain.  After 
service, beginning in 1998, while low back and left hip pain 
have been documented in VA records, X-rays have revealed 
normal alignment of the lumbar vertebrae and normal hip, 
range of motion of the lumbar spine and left hip are normal, 
and there is no evidence of any other musculoskeletal or 
neurological deficit of the low back or left hip. While 
chronic pain and discomfort have been noted, no underlying 
pathology has been diagnosed or identified and pain alone 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER 

Service connection for a low back disability is denied.  

Service connection for a left hip disability is denied.


REMAND

On the issue of service connection for residuals of a 
septoplasty, the record shows that the veteran was 
hospitalized for two days in December 1978 at Wilford Hall. 
The inpatient record has not been obtained. 

On the issue of service connection for a jaw disability, the 
service medical records document temporomandibular joint pain 
in February 1979, requiring treatment.  On VA examination in 
March 1999, the examiner reported that medical records were 
not available for review.  And it is not clear whether the 
veteran currently has a chronic disability. 

In light of these circumstances, under the duty to assist, 
the case is REMANDED to the agency of original jurisdiction 
for the following action:

1. Obtained the inpatient records for the 
septoplasty that was done in December 
1978 at Wilford Hall Medical Center at 
Lackland Air Force Base in San Antonio, 
Texas. 

2. Schedule the veteran for a VA dental 
examination to determine whether a 
chronic jaw disability exists.  The 
claims folder must be made available to 
and reviewed by the examiner.  After a 
review of the claims folder, the examiner 
is asked to express an opinion on the 
following question. 

Whether it is at least as likely as 
not that the veteran has a chronic 
disability related to the 
temporomandibular joint dysfunction 
that was treated in service with a 
bite plane?  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

3. After the above development has been 
completed, adjudicate the claims.  If any 
benefit sough is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


